Citation Nr: 1635298	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the RO. 

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

In October 2015, the Board denied the Veteran's claims. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In July 2016, the Court granted the parties Joint Motion for Remand (Joint Motion) vacating the Board's October 2015 decision and remanded the issues back to the Board for additional adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

In the July 2016 Joint Motion, the parties agreed that in the October 2015 decision, the Board erred when it (1) did not make efforts to obtain identified VA and private treatment records; (2) did not provide adequate reasons or bases in denying the claims; and, (3) relied on an inadequate February 2011 VA examination. In light of the Joint Motion, the Board finds that remand is warranted so that the AOJ may obtain identified VA and private treatment records and obtain a medical opinion that better addresses whether the Veteran's bilateral hearing loss and tinnitus can be attributed to in-service acoustic trauma and/or claimed in-service head trauma. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss and tinnitus since he separated from service. Advise the Veteran to sign the appropriate authorization forms. Obtain and associate any outstanding pertinent records with the electronic claims file. 

A specific request must be made for copies of complete treatment records from the VA since 1971 and for copies of complete treatment records from the Ear, Nose, Throat and Plastic Surgery Associates since June 2010. Do not associate duplicate records with the file.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2. Schedule the Veteran for a VA audio examination to determine the nature and likely etiology of the claimed bilateral hearing loss and tinnitus. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran's current bilateral hearing loss disability and tinnitus onset during the Veteran's period of service due to acoustic trauma sustained (alleged by threshold shifts from service entrance to separation) AND/OR repeated blows to the head from a paddle during training;

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*December 1967 enlistment examination report. VBMS Entry September 12, 2014, p. 5-6/33.

*December 1967 Report of Medical History that documents the Veteran sustained a head injury 6 months earlier. VBMS Entry September 12, 2014, p. 8/33.

*June 1968 service treatment record that reflects the Veteran was scheduled for a skull film to evaluate a lump on the back of his skull. The Veteran reported that he had been involved in a motor vehicle accident one year earlier. VBMS Entry September 12, 2014, p. 11/33.

*July 1968 report of skull x-ray. VBMS Entry September 12, 2014, p. 4/33.

*October 1970 separation examination report. VBMS Entry September 12, 2014, p. 23-24/33; including the hearing threshold shifts in hearing found from the December 1967 entrance examination to the October 1970 separation examination.

*An April 2010 private treatment record that reflects the Veteran became aware of a hearing loss in his left ear in December. The diagnosis was progressive, left sensorineural hearing loss. The examiner commented that it was unclear whether this was an acute change or a steady progression. VBMS Entry April 30, 2015, p. 3/9.

*February 2011 report of VA audio examination that documents diagnoses of bilateral hearing loss and tinnitus and finds that the configuration, extent, progression and severity of the hearing loss are not consistent with noise-induced hearing loss occurring before the Veteran's separation from service. VBMS Entry February 10, 2011.

*During the February 2016 Board hearing, the Veteran testified that he was exposed to tank engine noise (and small arms fire) and suffered repeated blows to the head with a paddle by his sergeant during service. He testified that after the repeated blows, he experienced ringing in his ears and also began bleeding from his left ear.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




